Citation Nr: 9909655	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-32 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
cancer of the bladder as secondary to exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from September 1943 to 
January 1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1997 determination of the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the veteran was denied service 
connection by the RO for disabilities due to claimed exposure 
to radiation in a September 1993 determination.  The record 
shows that the veteran had filed a claim in February 1993 for 
service connection for cancer of the bladder in connection 
with his activities in Hiroshima, Japan.  

In this regard, the Board does not have jurisdiction to 
consider a previously adjudicated claim unless new and 
material evidence has been submitted, and before the Board 
may reopen such a claim, it must find that new and material 
evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the issue has been recharacterized as is noted on 
the first page of this decision in light of the previous 
adjudication of the veteran's claim in September 1993.  


FINDINGS OF FACT

1.  The RO denied service connection for disabilities due to 
claimed exposure to radiation in a September 1993 rating 
decision; the appellant did not appeal.

2.  The evidence added to the record since the September 1993 
rating decision bears directly and substantially upon the 
issue at hand, is neither duplicative or cumulative, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

CONCLUSION OF LAW

Evidence received since the final September 1993 
determination, wherein the RO denied service connection for 
disabilities due to claimed exposure to radiation, is new and 
material, and the claim for service connection is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis ... is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  
Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).



The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  



Factual Background & Analysis

The veteran seeks to reopen a claim for service connection 
for bladder cancer as secondary to ionizing radiation 
exposure, which the RO denied in a September 1993 
determination.  When a claim denied by the RO becomes final, 
the claim may not thereafter be reopened and allowed, unless 
new and material evidence has been presented.  The Board 
finds that the September 1993 determination wherein the RO 
denied the veteran's claim for service connection for 
disabilities due to claimed exposure to radiation is final.  
38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.160(d), 20.1103 
(1993).

The September 1993 determination of the RO shows that it 
denied the veteran's claim for increased compensation because 
the veteran had not submitted information requested in its 
May 1993 letter.  The veteran's February 1993 claim shows 
that he sought service connection for cancer of the bladder 
and that he had been in and out of Hiroshima for three months 
during active service.  The record shows that private medical 
records were associated with the claims file in April 1993.  
These records show that the veteran was followed in the 
urology clinic for transurethral resection bladder tumors.  

The record also contained prior VA outpatient treatment 
records and service medical records of the veteran.  
Following a review of the RO's May 1993 development letter 
and its September 1993 determination, the Board finds that 
the issue at hand with respect to the September 1993 final 
denial is whether the veteran has a current disability that 
is related to inservice exposure to ionizing radiation.  

In the instant case, the Board finds that new and material 
evidence has been submitted to reopen the veteran's claim of 
service connection for cancer of the bladder as secondary to 
exposure to ionizing radiation.  Private pathology reports 
added to the record since the September 1993 determination 
show that carcinoma of the bladder was diagnosed in 
February 1987, January 1989, and March 1990.  



These medical records are new and material evidence insofar 
as they bear directly and substantially upon the specific 
matter under consideration, are neither cumulative nor 
redundant, and are so significant that they must be 
considered in order to fairly decide the merits of the claim.

In this regard, the private pathology reports show a 
diagnosis of a disease specific to "radiation-exposed 
veterans."  See 38 C.F.R. § 3.309(2)(xv).  Urinary bladder 
cancer is also a "radiogenic disease" listed under 38 C.F.R. 
§ 3.311(b)(2)(xiii).  Thus, the private pathology reports are 
probative of the issue whether the veteran has a disease 
which may be induced by ionizing radiation.  

Also added to the record since the September 1993 
determination, is a letter from the Defense Special Weapons 
Agency (DSWA) dated in July 1997.  The DSWA indicated that 
following a review of the Army morning reports, the veteran's 
unit arrived at Wakayama Harbor, Honshu, Japan, subsequently 
sailed to Nagoya and debarked in October 1945, and that he 
remained with his unit in Nagoya through December 1945.  The 
letter shows that Nagoya is approximately 290 miles from 
Hiroshima.  Although DSWA concluded that the veteran was not 
present with the American occupation forces in Hiroshima and 
Nagasaki, the letter raises the possibility that the veteran 
was exposed to ionizing radiation on Honshu, Japan.  

The veteran submitted pages from the diary in January 1997 
that he kept during the war.  The entries in the diary show 
that the veteran was in Wakayama Harbor in October 1945 and 
disembarked at Nagoya Harbor, also in October 1945.   The 
entries also show that the veteran was stationed at a camp in 
the city of Koromo, 15 miles from Nagoya until he proceeded 
home at the end of December 1945.  The Board finds that 
DSWA's letter and the excerpts from the veteran's diary are 
new and material evidence insofar as they are probative of 
whether the veteran could potentially have been exposed to 
ionizing radiation in Japan.  

The veteran also presented testimony before a hearing officer 
at the RO in January 1998.  He elaborated on his specific 
duties in service which, in light of the above discussion, is 
new and supplements the evidentiary record as a whole.

Because this evidence is probative to the issue at hand of 
whether the veteran was exposed to ionizing radiation, the 
Board finds that it bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

In light of the foregoing, the Board must conclude that the 
veteran has submitted "new" and "material" evidence to 
reopen his claim.  38 C.F.R. § 3.156.

The Board notes that the Court recently announced a three-
step test with respect to new and material cases.  Under the 
new Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under section 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, No. 97-2180, slip op. at 4 (U.S. Vet. App. Feb. 17, 
1999); Elkins v. West, No. 97-1534, slip op. 15 (U.S. Vet. 
App. Feb. 17, 1999).  As new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for cancer of the bladder, the Board will address 
the second and third elements of whether the veteran's claim 
is well grounded and whether the duty to assist has been 
fulfilled in the remand portion of this decision.


ORDER

The veteran having submitted new and material evidence to 
reopen his claim for service connection for a cancer of the 
bladder as secondary to exposure to ionizing radiation, the 
appeal is allowed to this extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  The Court has 
articulated the requirements for a well grounded claim for 
service connection as follows: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and, (3) medical evidence of a nexus 
between the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The Court recently stated that Congress recognized that for 
veterans who were exposed to radiation during military 
service, this procedure was unduly burdensome due to problems 
associated with supporting such claims for compensation.  
Hilkert v. West, 12 Vet. App. 145 (1999) (en banc) 
(discussing service connection for radiogenic diseases based 
on a contention of exposure to ionizing radiation under 
38 C.F.R. § 3.311).  

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and postservice development of a radiogenic 
disease.  

Because section 3.311 requires development of a veteran's 
claim upon a showing that his claim falls under its 
provisions, even where the claim might not otherwise satisfy 
the criteria outlined in Caluza, the Board finds that the 
second and third elements enumerated in the Elkins test are 
not applicable to the circumstances in the instant case.  In 
the instant case, the veteran's claim has not been considered 
under the provisions of 38 C.F.R. § 3.311.  Moreover, the 
Board finds that additional development is warranted under 
these provisions.  

The Board notes that service connection for disability that 
is claimed to be attributable to exposure to ionizing 
radiation during service can be demonstrated by three 
different methods.  Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  There 
are certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a "radiation-exposed veteran."  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  As noted above, the cancer of the bladder is 
one of the diseases listed in paragraph (d)(2); however, the 
hearing officer at the RO found that the veteran did not meet 
the criteria of a "radiation-exposed" veteran in light of 
DSWA's findings.  

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and postservice 
development of a radiogenic disease.  

The provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  Section 3.311 essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  In addition, subsection 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic under subsection 3.311(b)(2), the 
claim will still be considered, or developed, pursuant to 
38 C.F.R. § 3.311 if the appellant cites or submits competent 
scientific or medical evidence that the claimed disease is 
radiogenic.

Under the present circumstances, the veteran has established 
the presence of a "radiogenic disease," and it appears that 
the disease became manifest within the applicable time 
period.  The record also reflects that the veteran has 
contended that cancer of the bladder is related to exposure 
to ionizing radiation.  The veteran asserted that he was 
likely exposed to fallout from the bombs detonated in 
Hiroshima and Nagasaki.  In such cases, the regulation 
requires that a dose assessment be made as to the size and 
nature of the dose.  38 C.F.R. § 3.311(a).  The record shows 
that DSWA rendered an opinion as to whether the veteran 
participated in the American occupation of Hiroshima and 
Nagasaki, Japan for the purposes of 38 C.F.R. § 3.309(d); 
however, the Agency did not provide any information as to the 
size and nature of the veteran's dose, if any.  Under the 
circumstances, the Board finds that a dose assessment must be 
made and further development undertaken pursuant to 38 C.F.R. 
§ 3.311, should the dose assessment reveal a positive value.  

In light of the above, and to ensure full compliance with due 
process requirements under 38 C.F.R. § 3.311, the veteran's 
claim is remanded to the RO for the following development:



1.  The RO should request the veteran to 
provide any additional information 
regarding his travels outside of Nagoya, 
Japan with the 25th medical battalion to 
perform medical examinations.  
Specifically, the veteran should provide 
any evidence that he "went into a secured 
area of Hiroshima."  

The Board notes that the July 1997 letter 
from DSWA places the veteran at Nagoya, 
Japan approximately 290 miles from 
Hiroshima.  The veteran's diary excerpts 
also indicate that he was at Nagoya; 
however, do not show that he performed 
"official military duties within 10 miles 
of the city limits of ... Hiroshima."  See 
38 C.F.R. § 3.309(d)(3)(vi).  

2.  The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2), should request dose 
information from the Department of 
Defense.  In this regard, the RO should 
contact the Defense Special Weapons 
Agency (DSWA) to ascertain whether it can 
provide a dose estimate for the veteran 
while he was stationed in Honshu, Japan 
(as noted in its July 1997 letter).  The 
RO should provide DSWA with additional 
information submitted by the veteran, if 
any, regarding his activities outside of 
Nagoya, Japan.  

The RO should take any appropriate action 
suggested by the DSWA in the event that 
it cannot provide a dose estimate for the 
veteran.  





3.  If it is determined that the veteran 
was exposed to ionizing radiation, as 
claimed, the issue should be referred to 
the Under Secretary for Benefits under 
38 C.F.R. § 3.311(c) as provided by 
§ 3.311(b)(1).  See Wandel v. West, 11 
Vet. App. 200, 205 (1998) (holding that 
absent competent evidence of radiation 
exposure, VA is not required to forward a 
claim to the Under Secretary for 
Benefits).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested development with 
respect to the DSWA's reply to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for cancer of the 
bladder, as secondary to ionizing 
radiation exposure.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 
- 12 -


- 1 -


